DETAILED ACTION
This action is in response to the amendment filed 21 September 2021.
Claims 1–3, 5–10, 12–17, and 19–21 are pending. Claims 1, 8, and 15 are independent.
Claims 1–3, 5–10, 12–17, and 19–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments, see remarks, filed 21 September 2021, with respect to the rejection(s) of claim(s) 1–3, 5–10, 12–17, and 19–21 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jain.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–3, 6–10, 13–17, and 20–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins et al. (US 9,460,220 B1) [hereinafter Jenkins] in view of Krishnan et al.1 (US 9,769,248 B1) [hereinafter Krishnan] 2 (US 8,706,802 B1) [hereinafter Dayan], further in view of Jain (US 2015/0371142 A1).
Regarding independent claim 1, Jenkins teaches [a] method, by one or more processors, for rendering web pages comprising:	storing data associated with the performance of a first computing node rendering a web page at a first time such that the performance data corresponds to computing resources of the first computing node utilized to render the web page comprising a specific web page of a plurality of web pages; Performance metric data is stored (Jenkins, col. 6 l. 5–15); the data may include an identifier of the client device [first computing node], an identifier of the “active content page” [specific web page], and characteristics such as CPU utilization [computing resources] (Jenkins, col. 7 l. 15–40).	detecting a second computing node rendering the web page at a second time after the first computing node renders the web page at the first time; Client devices send their characteristics when requesting content, or send a model number or identifier for retrieving the characteristics (Jenkins, col. 11 l. 10–35). Content that is optimized for the same or similar devices is sent (Jenkins, col. 1 l. 65 to col. 2 l. 5, col. 4 l. 15–30).	wherein the second computing node is operated by an end user; A client device is a user’s computing device (Jenkins, col. 1 l. 55–65) e.g. a laptop, phone, tablet, e-reader, etc. (Jenkins, col. 3 l. 10–25). The user requests to view web pages on their device (Jenkins, col. 5 l. 40–55).	modifying the rendering of the web page at the second time […], based on the stored data associated with the performance of the first computing node rendering the web page, […]; and The performance metric data is used to determine which resources are optimized for use on particular devices (Jenkins, col. 9 l. 35–50). The content may be modified based on the requesting device, such as by pre-processing or substitution (Jenkins, col. 10 l. 35–55, col. 11 l. 40–65).	[…]; and	[…]
Jenkins teaches optimizing a web page for a particular client (Jenkins, col. 10 l. 15–40) but does not expressly teach disabling and re-enabling web page “features”. However, Krishnan teaches:	[modifying the rendering of the web page] by the second computing node, […] wherein the modifying of the rendering of the web page at the second time by the second computing node includes disabling at least one feature of the web page from being utilized during the rendering of the web page at the second time by the second computing node Based on a performance category of a client, a different version of a page is rendered, with certain features such as additional images, higher-resolution images, complex scripts, etc. are removed compared to a version for a higher performance category (Krishnan, col. 9 l. 40–65).	detecting the second computing node rendering the web page at a third time after the second time, wherein, responsive to re-enabling the at least one feature of the web page to be utilized upon detecting an improvement in the performance of the second computing node when rendering the web page at the third time, the at least one feature of the web page is re-enabled to be utilized during the rendering of the web page at subsequent times after the third time by the second computing node. The 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Krishnan with those of Jenkins. One would have been motivated to do so in order to better tailor web pages for each client based on both computing resources and network conditions (Krishnan, col. 1 l. 20–25).
Jenkins/Krishnan teaches modifying the rendering of a web page by modifying the page before it is sent to a client (Krishnan, col. 9 l. 55–65) but does not expressly teach performing the modification at the client. However, Dayan teaches:	[modifying the rendering of the web page by the second computing node] subsequent to receiving the web page by the computing node and as the web page is being rendered to the end user on the second computing node such that the modifying of the rendering of the web page is performed on-device of the second computing node Latency-related limitations, including web content rendering latency limitations of a client, are determined (Dayan, col. 2 l. 1–10). Based on the determination, web content is adjusted at least in part on the client (Dayan, col. 2 l. 10–20) but may be performed entirely on the client side (Dayan, col. 7 l. 45–55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Jenkins/Krishnan/Dayan teaches re-enabling content on a page based on performance reasons, but does not expressly teach doing so based on a prediction of user behavior. However, Jain teaches:	in conjunction with disabling the at least one feature of the web page, identifying the end user has ceased interacting with the web page subsequent to the rendering of the web page at the second time by the second computing node, wherein, responsive to a determination that a time in which the user will return to interaction with the web page is able to be predicted, the disabled at least one feature is re-enabled for the rendering of the web page at the second time by the second computing node A model predicts a time that a user will revisit a web page; the prediction can be used to pre-fetch or pre-render the page (Jain, ¶¶ 127–132).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Jain with those of Jenkins/Krishnan/Dayan. One would have been motivated to do so in order to display re-enabled content more efficiently (Jain, ¶ 27).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Jenkins/Krishnan/Dayan further teaches:	wherein each of the first computing node and the second computing node includes a computing device, a software application, or a combination thereof. The client devices may be various types of computing devices having browser software (Jenkins, col. 3 l. 10–30). 
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Jenkins/Krishnan/Dayan further teaches:	wherein each of the first computing node and the second computing node includes a computing device, and wherein the stored data associated with the performance of the first computing node rendering the web page is associated with at least one of processor usage, memory usage, and network traffic. The clients are devices (Jenkins, col. 3 l. 10–30); the device characteristics can include CPU speed, available memory, and network latency/bandwidth (Jenkins, col. 2 l. 1–5, col. 5 l. 15–45); performance metrics can include CPU and memory utilization (Jenkins, col. 4 l. 40–45, col. 7 l. 30–35).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Jenkins/Krishnan/Dayan further teaches:	wherein the modifying of the rendering of the web page by the second computing node includes preventing at least one feature of the web page from being utilized during the rendering of the web page by the second computing node. Certain content may be pre-processed before being sent to the client, so that the client device browser does not have to process it (Jenkins, col. 8 l. 25–4, col. 10 l. 15–55).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Jenkins/Krishnan/Dayan further teaches:	wherein the first computing node includes a first computing device, and the second computing node includes a second computing device. Each client is a different computing device (Jenkins, col. 2 l. 30–35, col. 3 l. 10–30, col. 8 l. 25–30).
Regarding dependent claim 7, the rejection of parent claim 6 is incorporated and Jenkins/Krishnan/Dayan further teaches:	wherein the modifying the rendering of the web page by the second computing node is further based on at least one performance characteristic of the second computing device. The recommendations based on the device characteristic data may be from devices with similar characteristics or the same characteristics (Jenkins, col. 4 l. 15–25). The modifications may be specific to the content and individual characteristics, e.g. images and screen resolution/size (Jenkins, col. 10 l. 40–55). [In other words, one modification may be based on a characteristic shared by the first and second devices, and another may be specific to the second device.]
Regarding claims 8–10, 13, and 14, these claims recite limitations similar to those of claims 1–3, 6, and 7 respectively, and therefore are rejected for the same reasons. Jenkins further discloses a processor at col. 2 l. 55–65; the intermediary system and storage server may be one or more hardware servers or other computing devices [which are known to have processors].
Regarding claims 15–17, 20, and 21, these claims recite limitations similar to those of claims 1–3, 6, and 7 respectively, and therefore are rejected for the same reasons. Jenkins further discloses a non-transitory computer-readable storage medium at col. 14 l. 35–45.
Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jenkins, Krishnan, Dayan, and Jain, further in view of Kuo et al.3 (U.S. Patent No. 9,723,056 B1) [hereinafter Kuo].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Jenkins/Krishnan teaches measuring performance associated with client browsers rendering content using plug-ins, such as video or Flash (Jenkins, col. 7 l. 15–40, col. 9 l. 40–50), and pre-processing content such as images (Jenkins, col. 10 l. 40–50) but does not appear to expressly teach pre-processing or removing scripts or plug-in content. However, in an analogous art, Kuo teaches:	wherein the at least one feature of the web page includes at least one of a web script and a plug-in. Content may be omitted or changed based on network connection quality and client device capabilities (Kuo, col. 8 l. 10–20); the client device capabilities may include software performance metrics such as software running, including plug-ins (Kuo, col. 6 l. 30–35) or hardware specifications (Kuo, col. 14 l. 60–65); the omitted/reduced content/functionality may be a script (Kuo, col. 8 l. 45–50, col. 9 l. 10–20, col. 11 l. 45–55, col. 14 l. 45–60, col. 15 l. 50–60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Kuo with those of Jenkins/Krishnan/Dayan. One would have been motivated to do so in order to further reduce the computing resources required to display the page by enabling more types of content 
Claim 12 recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Claim 19 recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited 11 October 2019.
        2 Cited 23 July 2020.
        3 Cited 15 April 2019.